Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
CONDUCTIVE BUMP OF A SEMICONDUCTOR DEVICE AND FABRICATING METHOD THEREOF.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu [US PGPUB 20100052148] in view of Pang et al. [US PGPUB 20110293962] (hereinafter Hsu).

Regarding claim 15, Hsu teaches a method for fabricating a semiconductor device, comprising:
disposing a dielectric layer (21, Para 31/48) over a substrate (20, Para 31, Fig. 2A);
forming an opening (210, Para 31) in the dielectric layer (Fig. 2A);
forming a substantially filled conductive pad (22/24, Para 36) with a top surface entirely protruding the top surface of the dielectric layer (Fig. 2F);
planting a solder bump (25, Para 37) atop the substantially filled conductive pad (Fig. 2G); and
forming a layer (underfill material 28, Para 42) over the dielectric layer after planting the solder bump (Fig. 3A).
Hsu does not specifically teach that the underfill material 28 is a polymer.
Referring to the invention of Pang, Pang teaches using underfill material 22 between die 12 and substrate 14, wherein the underfill is a polymer (Para 8).
In view of such teaching by Pang, it would have been obvious to a person having ordinary skills in the art to have the invention of Hsu comprise the teaching of Pang based on the rationale of using known technique to improve similar devices (methods, or products) in the same way (MPEP 2143.I.C).

Regarding claim 16, Hsu teaches a method wherein forming the polymer layer comprises forming the polymer layer complaint to a morphology of the dielectric layer and the solder bump (Fig. 3A).


Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

Claims 1-8 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor comprising:
wherein the dielectric stack has a non-uniform top surface, comprising:
a first top surface at a bottom of the gap and proximal to the conductive bump: and
a second top surface above the first top surface and distal to the conductive bump (as claimed in claim 1), in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claims 9-14 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor comprising:
a first top surface proximal to the bump, wherein the first top surface is exposed from the bump; and
a second top surface above the first top surface and distal to the bump;
wherein the conductive layer extends from a position under the bump to a position under a coverage of a vertical projection of the first top surface, the first dielectric layer is in direct contact with a sidewall of the conductive laver (as claimed in claim 9), in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819